Name: Commission Regulation (EEC) No 2826/82 of 22 October 1982 providing for the grant of private storage aid fixed at a standard rate in advance in respect of hindquarters of beef and amending for the second time Regulation (EEC) No 1091/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 297/ 18 Official Journal of the European Communities 23 . 10 . 82 COMMISSION REGULATION (EEC) No 2826/82 of 22 October 1982 providing for the grant of private storage aid fixed at a standard rate in advance in respect of hindquarters of beef and amending for the second time Regulation EEC) No 1091 /80 Whereas provision should be made for the possibility of reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied as in the case of refunds, in accordance with Commission Regu ­ lation (EEC) No 2730/79 (8 ), as last amended by Regu ­ lation (EEC) No 202/82 f) ; Whereas experience gained with various arrangements of private storage of agricultural products has shown the need to specify to what extent Council Regulation (EEC, Euratom) No 1 182/71 ( 10) applies to the determi ­ nation of periods, dates and time limits referred to under these arrangements and to define accurately the dates when storage under contract starts and finishes ; Whereas Article 3 (4) of Regulation (EEC, Euratom) No 1182/71 provides that where the last day of a period is a public holiday, Sunday or Saturday, the period should end with the expiry of the last hour of the following working day ; whereas the application of this provision to storage contracts may not be in the interest of operators and may even result in inequali ­ ties in the way in which they are treated ; whereas, therefore, a derogation should be made with regard to the determination of the last day of storage under contract ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece , and in particular Articles 6 (5 ) (b) and 8 (2) thereof , Whereas, in view of the different price trends at present obtaining in the various Member States and in particular the seasonal difficulties on the market in hindquarters , private storage aid should be granted in respect of hindquarters of adult bovine animals ; Whereas the provisions of Commission Regulation (EEC) No 1091 / 80 (2), as amended by Regulation (EEC) No 2629/80 ( 3), should be followed in respect of the grant of private storage aid for beef ; Whereas provisions should be made to ensure that the animals whose hindquarters are involved be slaught ­ ered exclusively in slaughterhouses which are approved and supervised in accordance with the provi ­ sions of Council Directive 64/433/EEC (4), as last amended by Directive 81 /476 /EEC (5) ; Whereas Article 3 of Council Regulation (EEC) No 989/68 (6), as amended by Regulation (EEC) No 428/77 (7), provides that if the market situation so requires , the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas , in order to prevent the financing, of normal private storage , it appears desirable to fix high minimum quantities ; HAS ADOPTED THIS REGULATION : Article 1 1 . Applications may be submitted between 25 October and 10 December 1982 for aid for the private storage of one of the cuts of hindquarters of adult bovine animals defined in Article 2 (2) (a) and (b). (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2) OJ No L 114, 3 . 5 . 1980 , p . 18 . ( 3 OJ No L 270 , 1.5 . 10 . 1980 , p . 9 . (4) OJ No 121 , 29 . 7 . 1964 , p . 2012/64 . ( 5) OJ No L 186, 8 . 7 . 1981 . p . 1 . ( 6) OJ No L 169 , 18 . 7 . 1968 , p . 10 . O OJ No L 61 , 5 . 3 . 1 977 , p . 17 . ( «) OJ No L .317 , 12 . 12 . 1979 , p . 1 . 0 OJ No L 21 , 29 . 1 . 1982, p . 23 . H OJ No L 124, 8 . 6 . 1971 , p . 1 . 23 . 10 . 82 Official Journal of the European Communities No L 297/ 19 all the meat resulting from such operations is placed in store . 2 . If the quantity stored unboned, or , if cut or boned , the quantity of unboned meat employed, is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % of that quantity, private storage aid shall not be paid . The amounts of this aid, by tonne of product, bone in , are fixed in the Annex hereto for each of these cuts, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 1091 /80 . If the quantities in respect of which contracts have been applied for or the market situation make it advisable, the deadline for the submission of applica ­ tions may be changed. 2 . The amount of aid shall be adjusted if the period of storage is extended or reduced . The supplements per month and deductions per diem for each of the cuts referred to in Article 2 ( 2) are fixed in the Annex hereto . 3 . Subject to the provisions of this Regulation , the provisions of Regulation (EEC) No 1091 /80 shall apply. 3 . In case of boning : (a) if the quantity placed in a store does not exceed 69 kilograms of boned meat per 100 kilograms of unboned meat employed, private storage aid shall not be payable ; (b) if the quantity placed in store exceeds 69 but is lower than 77 kilograms of boned meat per 100 kilograms of unboned meat employed , the aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally. Article 2 4. No aid shall be granted : (a) for quantities placed in store unboned or, in case of cutting or boning, for quantities of unboned meat employed, in excess of the quantity for which the contract was concluded ; and (b) in case of boning, for quantities in excess of 77 kilograms of boned meat per 100 kilograms of unboned meat employed . 1 . Only meat produced in accordance with the provisions of Article 3 ( 1A) ( a) to (e) of Council Direc ­ tive 64/433/EEC shall be eligible for private storage aid . 2 . For the purposes of this Regulation 'hindquarter' shall mean : (a) the rear part of the half carcase cut in the manner known as 'pistola' with a minimum of five cut ribs and a maximum of eight cut ribs and with a minimum average weight of 55 kilograms ; it is cut straight to the hip bone and then parallel to the fillet so that this is practically free from attached parts of the flan , the flank being excluded from storage ; or (b) the rear part of the half carcase cut in the manner known as 'straight ' with a minimum of three ribs and a maximum of five ribs and with an average minimum weight of 55 kilograms . Article 5 Article 3 1 . The period of storage shall be either five or six months, at the storer's option ; the storer shall state his preference at the time of submitting the application referred to in the first subparagraph of Article 1 ( 1 ). 2 . Entitlement to payment of the aid shall be esta ­ blished only if the meat has remained in storage throughout the storage period . 3 . On the expiry of a storage period of three months , the contracting party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes , provided that, within 28 days following its removal from storage :  the meat has left the Community's territory within the meaning of Article 9 (2) of Regulation (EEC) No 2730/79,  the meat has reached its destination in the cases referred to in Article 5 ( 1 ) of Regulation (EEC) No 2730 /79 , or  the meat has been placed in a victualling ware ­ house approved pursuant to Article 26 of Regula ­ tion (EEC) No 2730 /79 . 1 . The minimum quantity per contract shall be 20 tonnes expressed as bone-in meat . 2 . The contract may only cover unboned meat of one of the cuts referred to in Article 2 (2). 3 . Placing in storage must be carried out within 28 days of the date of conclusion of the contract . Article 4 1 . The contractor may, before placing into store , cut or bone all or part of the products referred to in Article 2 (2), provided that only the quantity for which the contract has been concluded is employed and that No L 297/20 Official Journal of the European Communities 23 . 10 . 82 'Article 8In this case , the amount of aid shall be reduced, in accordance with Article 1 (2), the first day of removal from storage not being included in the period of storage under contract . The contracting party shall inform the intervention agency at least two working days before the commen ­ cement of withdrawal operations , stating the quantities he intends to export . 4 . For the purposes of the first subparagraph of paragraph 3 , proof shall be furnished as in the case of refunds . 1 . The periods, dates and time limits referred to in this Regulation shall be determined in accor ­ dance with Regulation (EEC, Euratom) No 1182/71 . However, Article 3 (4) of that Regulation shall not apply to the determination of the dura ­ tion of storage under contract referred to in Article 3 ( 1 ) (c ). 2 . The first day of the storage period shall be the day following that on which the operation of putting into storage is completed . 3 . Removal from storage may commence on the day following the last day of the period of storage under contract.' Article 6 The amount of the security shall be 110 ECU per tonne . Article 8 Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 8 of Regulation (EEC) No 1091 /80 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1982 . For the Commission Poul DALSAGER Member of the Commission ANNEX Amount of aid in ECU/tonne Amounts Products in respect of for a storage period : ( ECU/tonnne) : which aid is granted of five months of six months to be added per month to be deducted per day (a ) Fresh or chilled hindquarters cut in the manner known as 'pistola ' with a minimum of tive ribs and a maximum of eight ribs and with a minimum average weight of 55 kg 580 620 40 1 -35 (b ) Fresh or chilled hindquarters cut in the manner known as 'straight ' with a minimum of three ribs and a maximum of five ribs and with a minimum average weight of 55 kg 550 585 35 1 -20